Citation Nr: 1109522	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for left knee disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to March 1988 and from July 1993 to June 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Waco, Texas Department of Veterans Appeals (VA) Regional Office (RO) that in pertinent part, continued a combined 10 percent rating for the Veteran's left knee disability.  A May 2007 rating decision increased the combined rating for the Veteran's left knee disability to 20 percent, effective February 17, 2006 (the date of the claim).  In December 2008, this matter was remanded for further development, to include another VA examination.  


FINDINGS OF FACT

At no time during the appeal period is the Veteran's service-connected left knee disability (which includes arthritis with discomfort at extremes of motion) shown to have been manifested by more than slight instability, limitation of flexion to 45 degrees or less, or limitation of extension at 10 degrees or more. 


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A February 2006 letter provided such notice.  The claim was readjudicated after further development was completed (and the Veteran had opportunity to respond).  See September 2009 supplemental statement of the case.

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims file.  He has not identified any pertinent treatment records that are outstanding.  He has been examined by VA (including in May 2009, pursuant to the Board's December 2008 remand).  The Board finds the May 2009 examination was adequate for rating purposes, as it was based on a review of/familiarity with the pertinent medical history, and the findings included all information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

Code 5257 provides for a 10 percent rating for knee disability manifested by slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.

Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  Under Code 5261, extension limited to 5 degrees warrants a 0 percent rating; extension limited to 10 degrees warrants a 10 percent rating;  extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.
 
Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. §  4.71, Plate II.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s)  for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as the current rating assigned encompasses the greatest level of severity of the disability shown at any time during the appeal period, staged ratings are not indicated.

A September 1989 rating decision granted service connection for residuals of a left knee injury with traumatic arthritis rated 0 percent.  A June 2002 rating decision granted service connection for status post left knee anterior cruciate ligament reconstruction and assigned a 10 percent rating.  This appeal stems from a claim for increase received in February 2006.  

In a March 2006 letter M.B., M.D. stated that she had evaluated the Veteran for, among other things, his knees.  An X-ray of the left knee during the Veteran's visit revealed ACL reconstruction and mild tricompartment degenerative osteophytes without acute injury or joint effusion.

On May 2007 VA examination, the Veteran reported that his pain is 10/10 in the mornings but decreased somewhat during the day.  He reported that he had periodic swelling; and continued to have snapping and popping when he extended his left knee (as when rising from a sitting position).  He used ice to relieve the pain; and a brace for stability.  He did not have flare-ups (stating that it was just a daily pain); repetitive motion increased the pain.  He stated that he works on his feet as a service manager for an automobile agency.  He stated that he had no excess fatigue or lack of endurance; he had instability without the brace; he was able to drive; and to perform normal activities around his home, but not heavy work or yard work.  

Physical examination revealed that the Veteran walks with a normal gait; he had what appeared to be a mild effusion; he had a 4cm Baker's cyst; he was able to flex the knee actively 60 degrees with pain through this motion and passively he was able to flex to 80 degrees with pain; he exhibited 0 degrees of extension; the cruciates and collaterals appeared to be intact; Lachman's sign and McMurray's sign were both negative; he had a tender joint line; with repetitive motion, there was no change in range of motion, coordination, fatigue, endurance, or pain level.  Left knee X-ray revealed moderate tricompartmental degenerative joint disease (DJD).  The impression was chronic left knee pain with tricompartment DJD.

On May 2009 VA examination, the Veteran reported continued pain and swelling in his left knee associated with "catching on the fixation" place in his knee.  He was unable to run for exercise, and had to wear comfortable rubber-soled shoes with rocker bottom soles to help relieve the pain and swelling in his knee.  He reported that he uses a brace when he does a lot of walking.  He indicated that the brace provides stability to his knee, but does not relieve pain associated with ambulation.  He stated that he has taken off a few days in the last 12 months due to his knee pain/swelling, however, he was able to work from home as an area manager.  His activities of daily living were affected in that he was unable to run for exercise.  He was able to shower, dress and shave.  Physical examination revealed that the Veteran ambulates with a normal gait; there was medial and patellofemoral crepitus throughout with a range of motion with extension to 5 degrees short of neutral and flexion from 5 to 95 degrees; the Veteran did not exhibit any pain response with non-weight bearing range of motion testing; there was instability to varus/valgus stress applied to the knee; Lachman's sign was negative; there was no additional limitation following repetitive use other than increased crepitus; there were no flare-ups; there was no effect of incoordination, fatigue, weakness or lack of endurance on the left knee function.  

The Veteran's left knee disability has been assigned a 20 percent combined rating based on a formulation of 10 percent for instability (under Code 5257) and 10 percent for arthritis with painful, but less than compensably limited, motion.  

On VA examinations tests for instability (McMurray, drawer, varus and valgus stress, e.g.) were all negative.  While the Veteran has reported that he experiences increased instability, his own noted perception of instability may not reasonably be found reflective of more than slight instability of the left knee as there have been no objective findings reflecting, or suggesting, more than slight instability of the left knee.  Instability is a manifestation that is corroborated by clinical testing, the findings of clinicians are the most probative evidence in this matter.  Consequently, a rating in excess of 10 percent under Code 5257 is not warranted.
As 10 percent is the maximum rating for arthritis of a single joint under Code 5003-5010, Codes 5260, 5261 must be considered regarding an increase in the rating for arthritis with limitation of  motion.  On VA examinations extension ranged from 0 to 5 degrees and flexion ranged from 60 to 95 degrees, with some pain noted at the extremes of flexion.  Such findings do not satisfy (or approximate) the (above-outlined) criteria for a compensable rating under Codes 5260 or 5261 (Even with limitation due to pain considered; notably, weakness, lack of endurance, incoordination were not found.).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Other schedular criteria for rating knee disability do not apply as the pathology/impairment required for rating under those criteria (ankylosis, e.g.) is not shown.   

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim warrants referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's left knee disability with the applicable schedular criteria, the Board finds that nature of the manifestations and severity of associated impairment shown throughout are wholly encompassed by the schedular criteria.  Consequently, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  

As the Veteran is currently employed, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.

The preponderance of the evidence is against the claim for a combined rating in excess of 20 percent for the Veteran's left knee disability; accordingly, it must be denied.


ORDER

A combined rating in excess of 20 percent for left knee disability is denied. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


